Citation Nr: 1121234	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-10 554	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to an effective date earlier than February 28, 2008, for the award of service connection for spondylolysis with scoliosis and prominent levoscoliotic curvature centered at L3-4.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.





INTRODUCTION

The Veteran served on active duty from February 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).

In response to several submissions by the Veteran, the RO prepared two supplemental statements of the case, one in April 2010 and the second in July 2010.  In those statements, the RO alluded to the question of whether there had been error in a 1971 rating decision that had denied a claim of service connection for a back disability.  Despite the references to such an issue by the RO, the Veteran has not made a specific claim of clear and unmistakable error in the prior rating decision.  If he desires to do so, he may make such a claim by contacting the RO.


FINDINGS OF FACT

1.  A claim of service connection for a back disability was denied by the RO in January 1971; the Veteran did not appeal.

2.  An application to reopen a claim of service connection for a back disability was not thereafter received until February 28, 2008.


CONCLUSIONS OF LAW

1.  A January 1971 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2001); 38 C.F.R. §§ 19.112, 19.118 (1970); 38 C.F.R. § 3.104 (2010).

2.  Assignment of an earlier effective date for the award of service connection for a back disability is not warranted.  38 U.S.C.A. § 5110 (West 2001); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a claim of service connection for a back injury in October 1970.  The RO thereafter undertook evidentiary development, including by way of obtaining a VA examination.  By a January 1971 rating decision, service connection was specifically denied for developmental anomaly of the lumbosacral spine and for any residual disability due to injury.  The Veteran was notified of the denial and of his appellate rights by a letter dated later that same month.  (He has now argued that he did not receive such a letter, but the Board notes that the letter was addressed to the very location the Veteran identified on his claim as being his mailing address.)  The Veteran did not appeal within the time period allowed, so the January 1971 rating decision is now a final decision.  38 U.S.C.A. § 7105 (West 2001); 38 C.F.R. §§ 19.112, 19.118 (1970); 38 C.F.R. § 3.104 (2010).

The finality of the 1971 decision is significant because VA's rules regarding the award of effective dates turn on such facts.  In cases where there has been a prior final decision, the earliest date that service connection may be awarded is the date of the application to reopen.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Consequently, the Board looks to the record to determine when an application to reopen was filed.

In this case, the Veteran did not file an application to reopen until February 28, 2008.  This is the date that the RO awarded when it granted service connection in June 2009.  Therefore, there is no basis in the record for an award of an earlier date.  

The Veteran has argued that service connection was warranted all along as demonstrated by the evidence he submitted in conjunction with his claim to reopen and as implied by the grant of service connection itself.  The Board notes that the award of service connection is indeed a recognition that the disability is traceable to the Veteran's period of military service.  Nevertheless, when there has been a prior final denial, the law with respect to the award of an effective date controls.  The award may be no sooner than the application to reopen.  Id.  The Veteran has submitted no evidence or information suggesting that his application to reopen was filed any sooner than February 28, 2008.  The Board therefore finds that the preponderance of the evidence is against the claim.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The United States Court of Appeals for Veterans Claims (Court) issued a decision in March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection 

between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

The Veteran's application to reopen was received in February 2008.  The RO wrote to him in April 2008.  The Veteran was then advised of the evidence required to substantiate his claim for service connection.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The RO further advised the Veteran on the types of evidence he could submit that would support his application.  The RO also provided the notice addressed by the Court in Dingess, including information regarding how VA determines effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of the issue before the Board, including after service connection was awarded in June 2009.  He was provided with the notice afforded claimants who file a notice of disagreement, namely a statement of the case.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes his STRs, treatment records, VA examination reports, medical information regarding scoliosis, as well as statements from the Veteran.  Here, as noted in the analysis above, the question turns on the finality of a prior decision and when an application to reopen was submitted.  No further evidentiary development was required to address this issue.  The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.



ORDER

An effective date earlier than February 28, 2008, for the award of service connection for spondylolysis with scoliosis and prominent levoscoliotic curvature centered at L3-4 is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


